ACCEPTED
                                                                                                                 03-14-00774-CV
                                                                                                                         5172452
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                            5/6/2015 11:45:50 AM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK
                                            No. 03-14-00774-CV
                                      IN THE COURT OF APPEALS
                                                                                                 FILED IN
                                  FOR THE THIRD DISTRICT OF TEXAS                         3rd COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                             AT AUSTIN
                                                                                          5/6/2015 11:45:50 AM
                                                                                            JEFFREY D. KYLE
                                        ELLEN JEFFERSON, D.V.M.                                   Clerk

                                                                         Appellant,
                                                          v.
TEXAS STATE BOARD OF VETERINARY MEDICAL EXAMINERS AND NICOLE ORIA, IN
             HER OFFICIAL CAPACITY AS EXECUTIVE DIRECTOR

                                                                         Appellees.


                        On Appeal from the 250th Judicial District Court
                                    of Travis County, Texas


             UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE
                  BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.


TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant Ellen Jefferson, D.V.M. (“Dr. Jefferson”) respectfully requests an

additional thirty days to file her Appellant’s brief for the following reasons:

                                                          I.

         The current deadline for filing Dr. Jefferson’s Appellant’s Brief is May 8, 2015.

A thirty-day extension of time to file Appellant’s Brief would create a new deadline

of June 8, 2015. This motion is not opposed.




UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.          Page 1
                                                          II.

         Appellant does not request an extension of time for purposes of delay but rather

so that justice may be done and so that Appellant’s counsel may prepare a fully

researched and helpful brief for the Court’s consideration.

                                                         III.

         Additional time is needed to prepare this brief due to Appellant’s counsel’s

multiple additional work matters. In addition to this case, appellate counsel Ryan

Clinton is or has recently been involved in litigation matters including:

         •        Endeavor Energy Resources, L.P. v. Discovery Operating, Inc., No. 15-
                  0155 in the Supreme Court of Texas;

         •        JSA Properties Ltd. v. SandRidge Energy, Inc., No. P-11681-112-CV in
                  the 112th District Court of Pecos County;

         •        Lujan v. Oxy USA, Inc., No. 13-07-23084-CVW, in the 143rd District
                  Court of Ward County;

         •        GKM Mineral Partnership, LP v. SandRidge Energy, Inc., No. 3,123 in
                  the 83rd District Court of Terrell County, Texas;

         •        Lothian Cassidy, L.L.C. v. Bruce Ransom, No. 15-50138, in the United
                  States Court of Appeals for the Fifth Circuit;

         •        West Texas National Bank v. FEC Holdings, No. CV48334, in the 385th
                  District Court of Midland County;

         •        Brennand Lazy H Ranch Ltd. v. Energen Resources Corporation, No.
                  16,452, in the 32nd District Court of Mitchell County; and

         •        Mercury-Ward LLC v. Anadarko Petroleum Corporation, No. 13-09-
                  23160-CVW, in the 143rd District Court of Ward County.


UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.   Page 2
         Appellate counsel David Brown is involved in litigation matters including:

         •        Alvarez & Marsal Insurance Advisory Services v. The Honorable Greg
                  Abbott, Attorney General of Texas and Texas Windstorm Insurance
                  Association, No. D-1-GN-13-002445, in Travis County District Court;

         •        Alvarez & Marsal Insurance Advisory Services v. The Honorable Greg
                  Abbott, Attorney General of Texas and Texas Windstorm Insurance
                  Association, No. D-1-GN-13-003669, in Travis County District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-001353, in Travis County
                  District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-001799, in Travis County
                  District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-002686, in Travis County
                  District Court;

         •        Texas Windstorm Insurance Association v. The Honorable Greg Abbott,
                  Attorney General of Texas, D-1-GN-14-002775, in Travis County
                  District Court;

         •        Harris County Hospital District v. AT&T, No. 2010-28461, in the 333rd
                  District Court for Harris County, Texas;

         •        Texas Department of Motor Vehicles v. New Orleans Cold Storage and
                  Warehouse Company, SOAH Docket No. XXX-XX-XXXX, in the State
                  Office of Administrative Hearings;

         •        Texas Board of Veterinary Medical Examiners v. Ellen Jefferson, DVM,
                  SOAH Docket No. XXX-XX-XXXX, in the State Office of Administrative
                  Hearings;

         •        In re: Cointerra, Inc., No. 15-10109 in the United States Bankruptcy
                  Court for the Western District of Texas; and


UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.   Page 3
         •        In re: UPH Holdings, Inc. and Tex-Link Communications, Inc., No.
                  13-10570 in the United States Bankruptcy Court for the Western District
                  of Texas.

         Appellate counsel David Blanke is involved in litigation matters including:

         •        Texas County and District Retirement System v. Wexford Spectrum Fund,
                  L.P., et al., No. D-1-GN-13-001141, in the 261st Judicial District Court,
                  Travis County, Texas;

         •        Taccolini, et al. v. InduSoft Inc., et al., No. D-1-GN-14-001853, in the
                  201st Judicial District Court of Travis County, Texas;

         •        Texas Board of Veterinary Medical Examiners v. Ellen Jefferson, DVM,
                  SOAH Docket No. XXX-XX-XXXX, in the State Office of Administrative
                  Hearings; and

         •        an ongoing Texas Attorney General antitrust CID investigation.

                                                         IV.

         This is Dr. Jefferson’s first request for an extension of time to file her

Appellant’s brief.

                                                         V.

         Counsel for Dr. Jefferson conferred with Appellees’ counsel regarding this

motion, and counsel for Appellees indicated that Appellees do not oppose this motion.




         WHEREFORE, Appellant Ellen Jefferson, D.V.M. prays that the Court grant

this Unopposed First Motion for Extension of Time to File Brief of Appellant, and for

any such other relief to which she is entitled.

UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.   Page 4
                                                       Respectfully submitted,

                                                       /s/ Ryan Clinton
                                                       Ryan Clinton
                                                       State Bar No. 24027934
                                                       rdclinton@dgclaw.com
                                                       DAVIS, GERALD & CREMER, P.C.
                                                       111 Congress Ave., Suite 1660
                                                       Austin, Texas 78701
                                                       (432) 687-0011
                                                       Fax: (432) 687-1735

                                                       David F. Brown
                                                       State Bar No. 03108700
                                                       dbrown@ebblaw.com
                                                       David P. Blanke
                                                       State Bar No. 02453600
                                                       dblanke@ebblaw.com
                                                       EWELL, BROWN & BLANKE, LLP
                                                       111 Congress Ave., 28th Floor
                                                       Austin, TX 78701
                                                       (512) 457-0233

                                                       ATTORNEYS FOR APPELLANT
                                                       ELLEN JEFFERSON, D.V.M.




UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.   Page 5
                                    CERTIFICATE OF CONFERENCE

      I certify that counsel for Dr. Jefferson contacted counsel for Appellees
regarding this motion, and that counsel for Appellees indicated that Appellees do not
oppose this Motion.

                                                       /s/ Ryan Clinton
                                                       Ryan Clinton



                                    CERTIFICATE OF COMPLIANCE

         I certify that this motion was prepared in 14-point font.

                                                       /s/ Ryan Clinton
                                                       Ryan Clinton



                                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was sent this 6th of May,
2015, as follows:

         VIA EFSP & EMAIL
         Mr. Andrew Lutostanski
         andrew.lutostanski@texasattorneygeneral.gov
         Mr. Ted A. Ross
         ted.ross@texasattorneygeneral.gov
         Office of the Attorney General
           of Texas
         Administrative Law Division
         P. O. Box 12548
         Austin, TX 78711


                                                        /s/ Ryan Clinton
                                                       Ryan Clinton


UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT ELLEN JEFFERSON, D.V.M.   Page 6